DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on August 9, 2022 has been entered. The claims pending in this application are claims 1-5, 10-13, 16, 20, 22-24, 28, 29, 31, 34, 35, 47, 56, and 70-72 wherein claims 34, 35, and 56 have been withdrawn due to the restriction requirement mailed on December 24, 2021. The rejection not reiterated from the previous office action is hereby withdrawn in view of applicant’s amendment filed on August 11, 2022. Claims 1-5, 10-13, 16, 20, 22-24, 28, 29, 31, 47, and 70-72 will be examined. 

Drawings
New Figures 3A, 4B and 10 submitted on August 9, 2022 have been accepted by the office. 

Claim Objections
Claim 11 is objected to because of the following informality: “the amplifying of step c)” should be “step c)”. 
Claim 22 or 24 is objected to because of the following informality: “assembling and amplifying gene segments” should be “said assembling and amplifying gene segments”.
Claim 24 is objected to because of the following informalities: (1) “polymerase chain assembly” in line 4 should be “the polymerase chain assembly”; and (2) “polymerase chain reaction (PCR)” in line 5 should be “a PCR”. 
Claim 28 is objected to because of the following informality: “purifying the digest fragments” should be “said purifying the digest fragments”. 
Claim 72 is objected to because of the following informality: “between each oligonucleotide there is an overlap region of about 20-50 base pairs” should be “each oligonucleotide in the first pool of oligonucleotides has an overlap region of about 20-50 base pairs”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, 12, 14, 31, 70, and 71 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Church et al., (US 2007/0269870 A1, published on November 22, 2007). 
Regrading claims 1-4, 11, 12, 14, 26, 31, 70, and 71, since it is known that the reaction temperature of T7 endonuclease I is 37°C (see page 3 from “T7 endonuclease I” from New England BioLabs) and Church et al., teach that “in some instances, the mismatch between the construction and selection oligonucleotides will arise from a sequence error in the selection oligonucleotide thereby removing an error free construction oligonucleotide from the pool. However, the net effect will still be increased fidelity of the construction oligonucleotide pool. In one embodiment, the fidelity of the selection oligonucleotide pool may be increased simultaneously with an increase in the fidelity of the construction oligonucleotide pool. For example, after mixing the pools of construction and selection oligonucleotide pools under hybridization conditions, the mixture may be exposed to one more agents that cleave a nucleic acid comprising a mismatched basepair or crosslink to a nucleic acid comprising a mismatched basepair (see e.g., FIGS. 20, 22-25 and 27 discussed below). This process will effectively remove copies of both the selection and construction oligonucleotides in the mixture that contained a mismatch when hybridized together. In subsequent rounds of filtration using the same selection oligonucleotide pool, the fidelity of this pool will be increased thereby reducing the number of error free construction oligonucleotides removed from the pool due to an error in a selection oligonucleotide. Additionally, use of an agent that cleaves or crosslinks to a nucleic acid comprising a mismatched basepair may be used to facilitate removal of the mismatched copy from the pool of oligonucleotides (see e.g., FIGS. 24-29 discussed below)” and “[I]n an exemplary embodiment, the error correction process outlined in FIG. 25 may be carried out using a resolvase protein which introduces double stranded breaks in heteroduplex DNA at the sites of mismatches. Exemplary resolvase proteins include, for example, T7 endonuclease I and T4 endonuclease VII (see e.g., Young and Dong, Nucleic Acids Res. 32: e59 (2004); Qiu et al., Appl. Environ. Microbiol. 67: 880-887 (2001); Picksley et al., J. Mol. Biol. 212: 723-735 (1990); Mashal et al., Nature Genet. 9: 177-183 (1995); B. Kemper (1997) in DNA Damage and Repair, eds. J. Nickoloff and M. Hoekstra (Humana Press, Totosw, N.J.), 1, pp. 179-204). T7 endonuclease I may be purchased commercially, for example, from New England Biolabs (Beverly, Mass.) and T4 endonuclease VII may be purchased commercially, for example, from USB (Cleveland, Ohio)” (see paragraphs [0204] and [0221]), Church et al., disclose a process for reducing base pair error rate in the synthesis of a gene of interest, the process comprising the steps of: a) obtaining a pool of assembled gene segments that contain mismatch errors (eg., the amplified construction oligonucleotides in Figures 21C); b) heteroduplexing and digesting the assembled gene segments, comprising: i) denaturing the assembled gene segments into single stranded nucleic acid sequences and allowing random pairing of complementary strands, wherein the paired complementary strands or gene segments comprise mismatched base pairs (eg., see Figure 21D); ii) mismatch digesting the gene segments comprising mismatched base pairs with a T7 endonuclease I at about 42 °C (ie., 37°C is considered as about 42 °C) to obtain digest fragments (eg., see Figures 21E and 25); iii) purifying the digest fragments according to size (eg., by size separation using column chromatography or gel electrophoresis) to obtain error-free gene segments; and c) amplifying the error-free gene segments; thereby reducing base pair error rate in the synthesis of a gene of interest as recited in claim 1, repeating steps a) through (c to further reduce base pair error rate (eg., another round of error filtration and/or amplification or/and one or more rounds of simplification and/or error reduction as desired) as recited in claim 2 wherein the pool of assembled gene segments comprise one or more sequence errors in the nucleic acid sequence of one or more nucleic acid sequences in the pool as recited in claim 3, the gene of interest comprises a DNA sequence or a complementary DNA (cDNA) sequence as recited in claim 4, step c) is performed using polymerase chain reaction (PCR) as recited in claim 11, the gene segments comprise at least one exon as recited in claim 12, the synthesized gene of interest (eg., a reporter gene (lacZ)) comprises at least one exon sequence as recited in claim 31, further comprising d) purifying the error-free gene segments of interest after step c) (eg., the eluted construction oligonucleotides may then optionally be subjected to another round of error filtration and/or amplification) as recited in claim 70, and further comprising e) assembling the error-free gene segments into a gene of interest as recited in claim 71 (see paragraphs [0008] to [0010], [0013], [0073], [0075], [0076], [0081], [0124], [0153], [0204], [0210], [0212], [0215], and [0221], and Figures 7 and 21)
Regarding claim 5, since Church et al., teach a method which comprises: “(i) obtaining a desired sequence from the customer; (ii) computationally designing a set of construction oligonucleotides that define the desired sequence; and (iii) synthesizing the set of construction oligonucleotides” (see paragraph [0018]), “[T]he term ‘construction oligonucleotide’ refers to a single stranded oligonucleotide that may be used for assembling nucleic acid molecules that are longer than the construction oligonucleotide itself. In exemplary embodiments, a construction oligonucleotide may be used for assembling a nucleic acid molecule that is at least about 3-fold, 4-fold, 5-fold, 10-fold, 20-fold, 50-fold, 100-fold, or more, longer than the construction oligonucleotide. Typically a set of different construction oligonucleotides having predetermined sequences will be used for assembly into a larger nucleic acid molecule having a desired sequence” (see paragraph [0067]), and “construction and/or selection oligonucleotides may comprise universal tags. Universal tags are sequences that flank a construction oligonucleotide on either the 5' end or 3' end or both and are common to at least a portion of the construction and/or selection oligonucleotides in a pool. Exemplary universal tags may comprise, for example, one or more of the following: a universal primer binding site, a mismatch repair enzyme cut site, an agent that facilitates detection/isolation/immobilization of the oligonucleotide, and a restriction endonuclease cleavage site at the junction between the universal tags and the construction oligonucleotide” (paragraph [0127]), Church et al., disclose that the mismatched base pairs are introduced into the gene segment following the assembly of the gene segment, or wherein the mismatched base pairs propagate during assembly and amplification of the gene segment or gene of interest. 
	Therefore, Church et al., teach all limitations recited in claims 1-5, 11, 12, 14, 31, 70, and 71. 
Response to Arguments
In page 13, second to fourth paragraphs of applicant’s remarks, applicant argues that “[W]ithout acquiescing to the assertions of the Office, and solely to expedite prosecution claim 1 is amended herein to recite ‘mismatch digesting the gene segments comprising mismatched base pairs with a T7 endonuclease I at about 42 °C to obtain digest fragments.’ All other claims subject to the rejection properly depend from claim 1, and therefore recite all elements of claim 1. Church only discloses use of T7 endonuclease I as a resolvase (see Church, 4[0221]). Church does not teach or suggest that the T7 endonuclease I reaction should take place at about 42 °C, as recited by claim 1. Therefore, claim 1, and claims 2-5, 11, 12, 14, 31, 70, and 71 that depend therefrom are not anticipated by Church”. 
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. Although applicant argues that “[C]hurch only discloses use of T7 endonuclease I as a resolvase (see Church, 4[0221])”, since Church et al., teach that “[T]he term ‘DNA repair enzyme’ refers to one or more enzymes that recognize, bind, and/or correct errors in nucleic acid structure and sequence, i.e., recognizes, binds and/or corrects abnormal base-pairing in a nucleic acid duplex. Such abnormal base-pairing includes, for example, mismatched bases, insertions and deletions. Examples of DNA repair enzymes include, for example, mutH, mutL, mutM, mutS, mutY, dam, thymidine DNA glycosylase (TDG), uracil DNA glycosylase, AlkA, MLH1, MSH2, MSH3, MSH6, Exonuclease I, T4 endonuclease V, Exonuclease V, RecJ exonuclease, FEN1 (RAD27), dnaQ (mutD), polC (dnaE), or combinations thereof, as well as homologs, orthologs, paralogs, variants, or fragments of the forgoing”, “in some instances, the mismatch between the construction and selection oligonucleotides will arise from a sequence error in the selection oligonucleotide thereby removing an error free construction oligonucleotide from the pool. However, the net effect will still be increased fidelity of the construction oligonucleotide pool. In one embodiment, the fidelity of the selection oligonucleotide pool may be increased simultaneously with an increase in the fidelity of the construction oligonucleotide pool. For example, after mixing the pools of construction and selection oligonucleotide pools under hybridization conditions, the mixture may be exposed to one more agents that cleave a nucleic acid comprising a mismatched basepair or crosslink to a nucleic acid comprising a mismatched basepair (see e.g., FIGS. 20, 22-25 and 27 discussed below). This process will effectively remove copies of both the selection and construction oligonucleotides in the mixture that contained a mismatch when hybridized together. In subsequent rounds of filtration using the same selection oligonucleotide pool, the fidelity of this pool will be increased thereby reducing the number of error free construction oligonucleotides removed from the pool due to an error in a selection oligonucleotide. Additionally, use of an agent that cleaves or crosslinks to a nucleic acid comprising a mismatched basepair may be used to facilitate removal of the mismatched copy from the pool of oligonucleotides (see e.g., FIGS. 24-29 discussed below)” and “[I]n an exemplary embodiment, the error correction process outlined in FIG. 25 may be carried out using a resolvase protein which introduces double stranded breaks in heteroduplex DNA at the sites of mismatches. Exemplary resolvase proteins include, for example, T7 endonuclease I and T4 endonuclease VII (see e.g., Young and Dong, Nucleic Acids Res. 32: e59 (2004); Qiu et al., Appl. Environ. Microbiol. 67: 880-887 (2001); Picksley et al., J. Mol. Biol. 212: 723-735 (1990); Mashal et al., Nature Genet. 9: 177-183 (1995); B. Kemper (1997) in DNA Damage and Repair, eds. J. Nickoloff and M. Hoekstra (Humana Press, Totosw, N.J.), 1, pp. 179-204). T7 endonuclease I may be purchased commercially, for example, from New England Biolabs (Beverly, Mass.) and T4 endonuclease VII may be purchased commercially, for example, from USB (Cleveland, Ohio)” (see paragraphs [0073], [0204] and [0221]), in view of these teachings from Church et al., T7 endonuclease I taught by Church et al., is used as a DNA repair enzyme in the assay. In fact, available prior arts support that T7 endonuclease I is used as a DNA repair enzyme (see Table 1 of US 2006/0134638 A1, published on June 22, 2008). Furthermore, since the specification shows that “[I]n one embodiment, the mismatch digesting according to the process of the invention is carried out at about 42°C. In another embodiment, the mismatch digesting is carried out at 43°C, 41°C, 40°C, 39°C, 38°C, or 37°C. In another embodiment, the mismatch digesting is carried out at 42°C” (see paragraph [0099]) and there is no definition for “about 42 °C” in the specification, 37°C can be reasonably considered as “about 42 °C” in the rejection wherein 37°C is the reaction temperature of T7 endonuclease I. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al., as applied to claims 1-5, 11, 12, 31, 70, and 71 above, and further in view of  Zhao et al., (US 2013/0295631 A1, published on November 7, 2013). 
The teachings of Church et al., have been summarized previously, supra. 
Church et al., do not disclose a step for confirming that the error-free gene segments are correct sizes and concentrations of the error-free gene segments after the purifying step as recited in claim 10. 
Zhao et al.,  teach to purify DNA fragments with correct sizes and determine the concentrations of purified DNA fragments (see paragraphs [0161] and [0207]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 10 by confirming that the error-free gene segments are correct sizes and concentrations of the error-free gene segments after the purifying step in view of the prior arts of Church et al., and Zhao et al.. One having ordinary skill in the art would have been motivated to do so because Zhao et al., have successfully purified DNA fragments with correct sizes and determined the concentrations the error-free gene segments of purified DNA fragments (see paragraphs [0161] and [0207]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 10 in view of the prior arts of Church et al., and Zhao et al., in order to confirm that the error-free gene segments are correct sizes and concentrations of the error-free gene segments after the purifying step.
Response to Arguments
In page 14, first paragraph bridging to page 17, first paragraph of applicant’s remarks, applicant argues that “claim 1 is amended herein to recite ‘mismatch digesting the gene segments comprising mismatched base pairs with a T7 endonuclease I at about 42 °C to obtain digest fragments’ Claim 10 properly depends from claim 1, and therefore recites all elements of claim 1. Church is fatally flawed. As noted above for novelty, Church at best discloses that T7 endonuclease I can be used as a resolvase. Church does not teach or suggest ‘mismatch digesting the gene segments comprising mismatched base pairs about 42 °C to obtain digest fragments’ (emphasis added). Therefore, Church does not teach or suggest all elements of claim 1, and claim 1, and claim 10 that depends therefrom, are nonobvious over the teachings of Church. Zhao does not remedy these deficiencies in the teachings of Church. Zhao is directed to an entirely different problem, that of screening for desirable heterologous pathways of fungal enzymes, such as the xylose and arabinose/xylose pathways, and proving recombinant yeast  expressing these pathways.18 Zhao does not teach or suggest a process for synthesizing of a gene of interest, much less a process that includes error correction comprising “mismatch digesting the gene segments comprising mismatched base pairs with a T7 endonuclease I at about 42 °C to obtain digest fragments” as recited by claim 1. Therefore, claim 1, and claim 10 that depends therefrom, are nonobvious over the teachings of Church in combination with Zhao. Furthermore, the totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness.19 With respect to error correction, Church discloses a laundry list of possible methods” in paragraphs [0203], [0205] to [0208], [0210] to [0212], [0218], [0220], [0221], [0224], and [0230] and “[G]iven the range of possible error correction methods provided by Church, the person of ordinary skill in the art would be motivated to turn to the working Examples of Church for guidance. Example 3 of Church teaches that errors in DNA constructs can be reduced by binding heteroduplex DNA to mutS, followed by gel or nitrocellulose membrane separation.20 Example 5 further teaches use of a mutHLS mismatch repair system to cleave vectors with mismatches, followed by transformation. As the cleaved vectors do not transform as efficiently as circular vectors (¶[0314]), transformation selects for error-free vectors. Example 6 teaches using a single stranded nuclease, mung bean nuclease, for error correction.21 Thus, the person of ordinary skill in the art, provided the teachings of Church regarding error correction, would likely select mutS, mutHLS or mung bean nuclease systems for error correction, and not a method using T7 endonuclease I, much less T7 endonuclease I with a reaction at about 42 °C, which is not taught or suggested in any form by Church. As noted above, Zhao does not even teach or suggest a process for synthesizing of a gene of interest, and thus provides no additional guidance that the person or ordinary skill in the art could apply to the teachings of Church to arrive at the instantly claimed methods. Thus, the teachings of Church and Zhao, when considered as a whole, would lead the skilled artisan to select mutS, mutHLS or mung bean nuclease systems for error correction, and away from the instantly claimed methods which use a T7 endonuclease I in a reaction at about 42 °C. As a consequence, the pending claims proceed contrary to the error correction methods taught by Church. ‘Evidence that the compound or composition possesses superior and unexpected properties in one of a spectrum of common properties can be sufficient to rebut a prima facie case of obviousness.’22 The instantly claimed methods are able to synthesize DNA sequences with an average error rate of approximately 1 error for every 4,000 bp, with some constructs having an error rate as low as one error every 7,000 bp, or no detectable errors. 23 This error rate is superior to that of Church, whose best error rate was about 2-fold higher than that of the instantly claimed methods.24 Mismatch digestion with T7 endonuclease I, as opposed to alternative enzymes such as correctase or surveyor enzymes, produced the lowest error rate. Moreover, Applicant found that the error rate was unexpectedly improved when the temperature at which the T7 endonuclease I digestion occurred was increased to 42 °C, despite the reported optimal activity of the T7 endonuclease I at 37 °C (Specification, [0134] and Figures 5A-5B). This advantageous property is not taught by Church, which discloses at best an error rate of 2125 base pairs/error, which was obtained only after using a combination of entirely different MutS and MutSLH methods.25 Thus, the instantly claimed methods provide an unexpected superior reduction in error rate when compared to the methods of Church, which is evidence of nonobviousness. For all the foregoing, Applicant respectfully submits that one of ordinary skill in the art, provided the combined teachings Church and Zhao, considered in view of the knowledge in the art at the time of filing, could not combine or modify the combined teachings of Church and Zhao to reach the claimed invention with any reasonable expectation of predictable results or success. Therefore, the pending claims are non-obvious over the combination of Church and Zhao” wherein numbers 18 to 25 are footnotes in pages 15 and 16 of applicant’s remarks filed on August 9, 2022.  
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
First, although applicant argues that “[C]hurch only discloses use of T7 endonuclease I as a resolvase (see Church, 4[0221])”, since Church et al., teach that “[T]he term ‘DNA repair enzyme’ refers to one or more enzymes that recognize, bind, and/or correct errors in nucleic acid structure and sequence, i.e., recognizes, binds and/or corrects abnormal base-pairing in a nucleic acid duplex. Such abnormal base-pairing includes, for example, mismatched bases, insertions and deletions. Examples of DNA repair enzymes include, for example, mutH, mutL, mutM, mutS, mutY, dam, thymidine DNA glycosylase (TDG), uracil DNA glycosylase, AlkA, MLH1, MSH2, MSH3, MSH6, Exonuclease I, T4 endonuclease V, Exonuclease V, RecJ exonuclease, FEN1 (RAD27), dnaQ (mutD), polC (dnaE), or combinations thereof, as well as homologs, orthologs, paralogs, variants, or fragments of the forgoing”, “in some instances, the mismatch between the construction and selection oligonucleotides will arise from a sequence error in the selection oligonucleotide thereby removing an error free construction oligonucleotide from the pool. However, the net effect will still be increased fidelity of the construction oligonucleotide pool. In one embodiment, the fidelity of the selection oligonucleotide pool may be increased simultaneously with an increase in the fidelity of the construction oligonucleotide pool. For example, after mixing the pools of construction and selection oligonucleotide pools under hybridization conditions, the mixture may be exposed to one more agents that cleave a nucleic acid comprising a mismatched basepair or crosslink to a nucleic acid comprising a mismatched basepair (see e.g., FIGS. 20, 22-25 and 27 discussed below). This process will effectively remove copies of both the selection and construction oligonucleotides in the mixture that contained a mismatch when hybridized together. In subsequent rounds of filtration using the same selection oligonucleotide pool, the fidelity of this pool will be increased thereby reducing the number of error free construction oligonucleotides removed from the pool due to an error in a selection oligonucleotide. Additionally, use of an agent that cleaves or crosslinks to a nucleic acid comprising a mismatched basepair may be used to facilitate removal of the mismatched copy from the pool of oligonucleotides (see e.g., FIGS. 24-29 discussed below)” and “[I]n an exemplary embodiment, the error correction process outlined in FIG. 25 may be carried out using a resolvase protein which introduces double stranded breaks in heteroduplex DNA at the sites of mismatches. Exemplary resolvase proteins include, for example, T7 endonuclease I and T4 endonuclease VII (see e.g., Young and Dong, Nucleic Acids Res. 32: e59 (2004); Qiu et al., Appl. Environ. Microbiol. 67: 880-887 (2001); Picksley et al., J. Mol. Biol. 212: 723-735 (1990); Mashal et al., Nature Genet. 9: 177-183 (1995); B. Kemper (1997) in DNA Damage and Repair, eds. J. Nickoloff and M. Hoekstra (Humana Press, Totosw, N.J.), 1, pp. 179-204). T7 endonuclease I may be purchased commercially, for example, from New England Biolabs (Beverly, Mass.) and T4 endonuclease VII may be purchased commercially, for example, from USB (Cleveland, Ohio)” (see paragraphs [0073], [0204] and [0221]), in view of these teachings from Church et al., T7 endonuclease I taught by Church et al., is used as a DNA repair enzyme in the assay. In fact, available prior arts support that T7 endonuclease I is used as a DNA repair enzyme (see Table 1 of US 2006/0134638 A1, published on June 22, 2008). Furthermore, since the specification shows that “[I]n one embodiment, the mismatch digesting according to the process of the invention is carried out at about 42°C. In another embodiment, the mismatch digesting is carried out at 43°C, 41°C, 40°C, 39°C, 38°C, or 37°C. In another embodiment, the mismatch digesting is carried out at 42°C” (see paragraph [0099]) and there is no definition for “about 42 °C” in the specification, 37°C can be reasonably considered as “about 42 °C” in the rejection wherein 37°C is the reaction temperature of T7 endonuclease I. 
Second, in view of Examples 3, 5, and 6 of Church et al., applicant has no evidence to make a conclusion “the person of ordinary skill in the art, provided the teachings of Church regarding error correction, would likely select mutS, mutHLS or mung bean nuclease systems for error correction, and not a method using T7 endonuclease I, much less T7 endonuclease I with a reaction at about 42 °C, which is not taught or suggested in any form by Church”. 
Third, although applicant argues that “[A]pplicant found that the error rate was unexpectedly improved when the temperature at which the T7 endonuclease I digestion occurred was increased to 42 °C, despite the reported optimal activity of the T7 endonuclease I at 37 °C (Specification, [0134] and Figures 5A-5B)”, this argument is not persuasive because “about to 42 °C” recited in claim 1 is not equal to 42 °C and can be reasonably considered as 37 °C. 
Claim 13, 16, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al., as applied to claims 1-5, 11, 12, 31, 70, and 71 above, and further in view of  Young et al., (Nucleic Acids Research, 32, e59, 2004). 
The teachings of Church et al., have been summarized previously, supra. 
Church et al., do not disclose that step a) comprises: i) performing at least one segmenting/factoring step on at least one nucleotide sequence comprising an open reading frame (ORF) encoding a gene of interest to obtain a first pool of oligonucleotides; ii) assembling and amplifying gene segments using the first pool of oligonucleotides and a second pool of oligonucleotides; and iii) purifying the assembled and amplified gene segments, thereby obtaining the pool of assembled gene segments as recited in claim 13 wherein the at least one nucleotide sequence is sectioned into segments with sizes up to 2000 base pairs comprising about 15-50 base pair overlap regions between the segments as recited in claim 16, the overlap region comprises a GC content of about 40-60% as recited in claim 20, said assembling and amplifying gene segments comprises combining the first pool of oligonucleotides with the second pool of oligonucleotides in an equimolar ratio as recited in claim 22, at least one oligonucleotide from the second pool of oligonucleotides is at least partially complementary to at least one oligonucleotide from the first pool of oligonucleotides as recited in claim 23, and said 
assembling and amplifying gene segments the oligonucleotide comprises assembling the gene segments using polymerase chain assembly wherein the second pool of oligonucleotides is assembled with the first pool of oligonucleotides by polymerase chain assembly to form the gene segments, and wherein a polymerase chain reaction (PCR) is used to amplify the gene segments
as recited in claim 24. 
Young et al., teach that i) performing at least one segmenting/factoring step on at least one nucleotide sequence (eg., A3 gene) comprising an open reading frame (ORF) encoding a gene of interest to obtain a first pool of oligonucleotides; ii) assembling and amplifying gene segments using the first pool of oligonucleotides (eg., DA-PCR products from a portion of oligonucleotides from 94 oligonucleotides of 25 nt each) and a second pool of oligonucleotides (eg., DA-PCR products from another portion of oligonucleotides from 94 oligonucleotides of 25 nt each); and iii) purifying the assembled and amplified gene segments (eg., purified by phenol-chloroform extraction), thereby obtaining the pool of assembled gene segments as recited in claim 13 wherein the nucleotide sequences are sectioned into segments of up to 2000 base pairs comprising about 15-50 base pair overlap regions between segments (eg., 94 oligonucleotides of 25 nt each with 10 nt 3’ overlap and 15 nt 3’ overlap) as recited in claim 16, the overlap region comprises a GC content of about 40-60% as recited in claim 20, said assembling and amplifying gene segments comprises combining the first pool of oligonucleotides (eg., one of the outer two primers) with the second pool of oligonucleotides (eg., another of the outer two primers) in an equimolar ratio as recited in claim 22, at least one oligonucleotide from the second pool of oligonucleotides is at least partially complementary to at least one oligonucleotide from the first pool of oligonucleotides as recited in claim 23, and said assembling and amplifying gene segments the oligonucleotide comprises assembling the gene segments using polymerase chain assembly wherein the second pool of oligonucleotides is assembled with the first pool of oligonucleotides by polymerase chain assembly (eg., OE-PCR) to form the gene segments, and wherein a polymerase chain reaction (PCR) is used to amplify the gene segments as recited in claim 24 (see pages 2 and 3). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 13, 16, 20, and 22-24 wherein step a) comprises: i) performing at least one segmenting/factoring step on at least one nucleotide sequence comprising an open reading frame (ORF) encoding a gene of interest to obtain a first pool of oligonucleotides; ii) assembling and amplifying gene segments using the first pool of oligonucleotides and a second pool of oligonucleotides; and iii) purifying the assembled and amplified gene segments, thereby obtaining the pool of assembled gene segments, the at least one nucleotide sequence is sectioned into segments with sizes up to 2000 base pairs comprising about 15-50 base pair overlap regions between the segments as recited in claim 16, the overlap region comprises a GC content of about 40-60%, said assembling and amplifying gene segments comprises combining the first pool of oligonucleotides with the second pool of oligonucleotides in an equimolar ratio, at least one oligonucleotide from the second pool of oligonucleotides is at least partially complementary to at least one oligonucleotide from the first pool of oligonucleotides, and said assembling and amplifying gene segments the oligonucleotide comprises assembling the gene segments using polymerase chain assembly wherein the second pool of oligonucleotides is assembled with the first pool of oligonucleotides by polymerase chain assembly to form the gene segments, and wherein a polymerase chain reaction (PCR) is used to amplify the gene segments in view of the prior arts of Church et al., and Young et al.. One having ordinary skill in the art would have been motivated to do so because Young et al., teach that i) performing at least one segmenting/ factoring step on at least one nucleotide sequence (eg., A3 gene) comprising an open reading frame (ORF) encoding a gene of interest to obtain a first pool of oligonucleotides; ii) assembling and amplifying gene segments using the first pool of oligonucleotides (eg., DA-PCR products from a portion of oligonucleotides from 94 oligonucleotides of 25 nt each) and a second pool of oligonucleotides (eg., DA-PCR products from another portion of oligonucleotides from 94 oligonucleotides of 25 nt each); and iii) purifying the assembled and amplified gene segments (eg., purified by phenol-chloroform extraction), thereby obtaining the pool of assembled gene segments as recited in claim 13 wherein the nucleotide sequences are sectioned into segments of up to 2000 base pairs comprising about 15-50 base pair overlap regions between segments (eg., 94 oligonucleotides of 25 nt each with 10 nt 3’ overlap and 15 nt 3’ overlap) as recited in claim 16, the overlap region comprises a GC content of about 40-60% as recited in claim 20, said assembling and amplifying gene segments comprises combining the first pool of oligonucleotides (eg., one of the outer two primers) with the second pool of oligonucleotides (eg., another of the outer two primers) in an equimolar ratio as recited in claim 22, at least one oligonucleotide from the second pool of oligonucleotides is at least partially complementary to at least one oligonucleotide from the first pool of oligonucleotides as recited in claim 23, and said assembling and amplifying gene segments the oligonucleotide comprises assembling the gene segments using polymerase chain assembly wherein the second pool of oligonucleotides is assembled with the first pool of oligonucleotides by polymerase chain assembly (eg., OE-PCR) to form the gene segments, and wherein a polymerase chain reaction (PCR) is used to amplify the gene segments as recited in claim 24 (see pages 2 and 3), and the simple substitution of one kind of method for making a pool of assembled gene segments (ie., the method for making a pool of assembled gene segments taught by Church et al.,) from another kind of method for making a pool of assembled gene segments (ie., the method for making a pool of assembled gene segments taught by Young et al.,) during the process of performing the method recited in claim 13, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since the method for making a pool of assembled gene segments taught by Church et al., and the method for making a pool of assembled gene segments taught by Young et al., are used for the same purpose and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 13 by making a pool of assembled gene segments using the method taught by Young et al., in view of the prior arts of Church et al., and Young et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
In page 17, second to fourth paragraphs of applicant’s remarks, applicant argues that “[A]s an initial matter, Applicant respectfully disagrees with the Office’s assertion that Young teaches that the gene segments are assembled by a first and a second pool of oligonucleotides at an equimolar ratio, as recited by claim 22.26 Regarding assembling gene segments, Young states, ‘[i]n step 1, every four consecutive oligonucleotides were mixed together, with the outer two oligonucleotides at five times molar excess to the inner ones’27 (emphasis added). Thus, Young does not teach or suggest an equimolar ratio of pools of oligonucleotides. Claim 1, from which all other claims subject to the rejection properly depend, is nonobvious of the teachings of Church for all the reasons described supra. Young does not remedy these deficiencies of Church. Young, at best, describes a conventional T7 endonuclease I reaction that takes place at 37 °C.28 Young does not teach or suggest ‘mismatch digesting the gene segments comprising mismatched base pairs with a T7 endonuclease I at about 42 °C to obtain digest fragments’ (emphasis added), or the advantageously reduced error rate produced by this reaction described supra. Therefore, claim 1, and claims that depend therefrom, are nonobvious over the combined teachings of Church and Young” wherein numbers 26 to 28 are footnotes in page 18 of applicant’s remarks filed on August 9, 2022.  
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection. 
First, although applicant argues that “[Y]oung states, ‘[i]n step 1, every four consecutive oligonucleotides were mixed together, with the outer two oligonucleotides at five times molar excess to the inner ones’27 (emphasis added). Thus, Young does not teach or suggest an equimolar ratio of pools of oligonucleotides”, since the final concentration of each of the outer two primers taught by Young et al., is 200 nM (see page 2, left column) which contains 1.2044×1017 molecules (200 M ×10-9×6.022×1023), Young et al., teach that said assembling and amplifying gene segments comprises combining the first pool of oligonucleotides (eg., one of the outer two primers) with the second pool of oligonucleotides (eg., another of the outer two primers) in an equimolar ratio as recited in claim 22. 
Second, Church et al., teach all limitations recited in claim 1 (see Response to Arguments related to Rejection Item No.12). 


Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al., as applied to claims 1-5, 11, 12, 31, 70, and 71 above, and further in view of Woodhouse et al., (US 2019/0203283 A1, priority date: September 13, 2017). 
The teachings of Church et al., have been summarized previously, supra. 
Church et al., do not disclose that said purifying the digest fragments is carried out using solid phase reversible immobilization (SPRI) as recited in claim 28. However, Church et al., teach purifying fragments of construction oligonucleotides by size separation of the fragments of construction oligonucleotides using column chromatography or gel electrophoresis (see paragraph [0210]). 
Woodhouse et al., teach size separation of DNA fragments using magnetic SPRI beads (see paragraph [0150]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 28 wherein said purifying the digest fragments is carried out using solid phase reversible immobilization (SPRI) in view of the prior arts of Church et al., and Woodhouse et al.. One having ordinary skill in the art would have been motivated to do so because Church et al., teach purifying fragments of construction oligonucleotides by size separation of the fragments of construction oligonucleotides using column chromatography or gel electrophoresis (see paragraph [0210]) while Woodhouse et al., teach size separation of DNA fragments using magnetic SPRI beads (see paragraph [0150]), and the simple substitution of one kind of method for size separation of nucleic acid fragments (ie., size separation of the fragments of construction oligonucleotides using column chromatography or gel electrophoresis taught by Church et al.,) from another kind of method for size separation of nucleic acid fragments (ie., size separation of DNA fragments using magnetic SPRI beads taught by Woodhouse et al.,) during the process of performing the method recited in claim 28, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since size separation of the fragments of construction oligonucleotides using column chromatography or gel electrophoresis taught by Church et al., and size separation of DNA fragments using magnetic SPRI beads taught by Woodhouse et al., are used for the same purpose (ie., size separation of nucleic acid fragments) and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the method recited in claim 28 wherein said purifying the digest fragments is carried out using solid phase reversible immobilization (SPRI) in view of the prior arts of Church et al., and Woodhouse et al..
Furthermore, the motivation to make the substitution cited above arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making the obviousness rejection comes from the M.P.E.P. at 2144.06, 2144.07 and 2144.09.  
	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
In page 18, first and second paragraphs of applicant’s remarks, applicant argues that “[C]laim 1, from claim 28 properly depends, is nonobvious of the teachings of Church for all the reasons described supra. Woodhouse does not remedy these deficiencies of  Church. Woodhouse is relied upon by the Office merely for teaching the use of SPRI beads.29 In fact, Woodhouse is directed to an entirely different problem than the instant claims, that of methods for labeling nucleic acid molecules using barcodes or tags, which can be used to reduce errors during next generation sequencing.30 Woodhouse does not teach or suggest a process of synthesizing a gene of interest, much less a process that includes the methods of reducing error rate as recited by claim 1. Therefore claim 1, and claim 28 that depends therefrom, are nonobvious over the combined teachings of Church and Woodhouse” wherein numbers 29 and 30 are footnotes in page 18 of applicant’s remarks filed on August 9, 2022.  
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because Church et al., teach all limitations recited in claim 1 (see Response to Arguments related to Rejection Item No.12). 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al., in view of Woodhouse et al., as applied to claims 1-5, 11, 12, 14, 28, 31, 70, and 71 above, and further in view of Trau et al., (US 2017/0029881 A1, published on February 2, 2017) and Heron et al., (US 2020/0024654 A1, priority date: September 29, 2017). 
	The teachings of Church et al., and Woodhouse et al., have been summarized previously, supra. 
Church et al., and Woodhouse et al., do not disclose that the SPRI uses a buffer comprising 20% PEG8000, 2 M salt, 10 mM Tris pH 8 and 1 mM EDTA as recited in claim 29.
Trau et al., teach that their SPRI uses a buffer comprising 20% PEG8000, 2.5M M NaCl, and 10 mM Tris-HCl pH 8.0 (see paragraphs [0090] and [0111]). 
Heron et al., teach that their SPRI uses a buffer comprising 2 M NaCl, 50 mM Tris-Cl pH 8.0, 1 mM EDTA, and 0.05% Tween-20 (see paragraph [0495]). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 29 wherein the SPRI uses a buffer comprising 20% PEG8000, 2 M salt, 10 mM Tris pH 8 and 1 mM EDTA in view of the prior arts of Church et al., Woodhouse et al., Trau et al., and Heron et al.. One having ordinary skill in the art would have been motivated to do so because Trau et al., teach that their SPRI uses a buffer comprising 20% PEG8000, 2.5M M NaCl, and 10 mM Tris-HCl pH 8.0 (see paragraphs [0090] and [0111]) while Heron et al., teach that their SPRI uses a buffer comprising 2 M NaCl, 50 mM Tris-Cl pH 8.0, 1 mM EDTA, and 0.05% Tween-20 (see paragraph [0495]). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to make a buffer used for SPRI comprising 20% PEG8000, 2 M salt, 10 mM Tris pH 8 and 1 mM EDTA and perform the method recited in claim 29 using this buffer in view of the prior arts of Church et al., Woodhouse et al., Trau et al., and Heron et al..
Response to Arguments
In page 18, third and fourth paragraphs of applicant’s remarks, applicant argues that
“[C]laim 1, from which claim 29 properly depend, is nonobvious of the teachings of Church and Woodhouse for all the reasons described supra. Neither Trau or Heron remedy the deficiencies of Church. Trau and Heron are cited by the Office only for teaching specific SPRI buffers.31 Neither Trau or Heron teach or suggest a process of synthesizing a gene of interest, much less a process that includes the methods of reducing base pair error rate as recited by claim 1. Therefore claim 1, and claim 29 that depends therefrom, are nonobvious over the combined teachings of Church Trau and Heron” wherein number 31 is a footnote in page 18 of applicant’s remarks filed on August 9, 2022.  
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection because Church et al., teach all limitations recited in claim 1 (see Response to Arguments related to Rejection Item No.12). 

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al., as applied to claims 1-5, 11, 12, 31, 70, and 71 above, and further in view of  Hall et al., (US Patent No. 4,921,802, published on May 1, 1990). 
	The teachings of Church et al., have been summarized previously, supra. 
Church et al., do not disclose that step b) comprises slowly reducing the temperature to promote random pairing of complementary strands as recited in claim 47. However, Church et al., teach denaturing the double stranded nucleic acid sequences from each of the purified gene segments into single stranded sequences and renaturing the single stranded sequences (see paragraph [0210] and Figure 21). 
Hall et al., teach that [F]ollowing melting (denaturation) the two complementary DNA strands can be repaired (re-annealed) by slowly decreasing the temperature. At first re-annealing occurs by random correct contacts but, thereafter, spreads rapidly in both directions along the chains between complementary base pairs” (see column 2, third paragraph). 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 47 wherein step b) comprises slowly reducing the temperature to promote random pairing of complementary strands in view of the prior arts of Church et al., and Hall et al.. One having ordinary skill in the art would have been motivated to do so because Church et al., teach denaturing the double stranded nucleic acid sequences from each of the purified gene segments into single stranded sequences and renaturing the single stranded sequences (see paragraph [0210] and Figure 21) 
while Hall et al., teach that following melting (denaturation), the two complementary DNA strands are repaired (re-annealed) by slowly decreasing the temperature which is a routine DNA annealing process (see column 2, third paragraph). One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to slowly reduce the temperature after denaturing the double stranded nucleic acid sequences from each of the purified gene segments into single stranded sequences in step b) of claim 1 in view of the prior arts of Church et al., and Hall et al., in order to promote random pairing of complementary strands. 
Response to Arguments
In page 19, first and second paragraphs of applicant’s remarks, applicant argues that
“[C]laim 1, from which claim 47 properly depend, is nonobvious of the teachings of Church for all the reasons described supra. Hall is cited by the Office only for teaching that two complementary DNA strands can be re-annealed by slowly decreasing the temperature.32 Hall does not teach or suggest a process of synthesizing a gene of interest, much less a process that includes the methods of reducing base pair error rate as recited by claim 1. Therefore claim 1, and claim 47 that depends therefrom, are nonobvious over the combined teachings of Church and Hall” wherein number 32 is a footnote in page 19 of applicant’s remarks filed on August 9, 2022.
These arguments have been fully considered but they are not persuasive toward the withdrawal of the rejection Church et al., teach all limitations recited in claim 1 (see Response to Arguments related to Rejection Item No.12). 
Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al., in view of Young et al., as applied to claims 1-5, 11-13, 16, 20, 22-24, 31, 70, and 71 above, and further in view of  Yang (US 2007/0128649 A1, published on June, 7,  2007). 
	The teachings of Church et al., and Young et al., have been summarized previously, supra. 
Church et al., and Young et al., do not disclose that each oligonucleotide in the first pool of oligonucleotides comprises about 60 to 100 bases in length as recited in claim 72. However, 
Church et al., teach that each oligonucleotide in the first pool of oligonucleotides has an overlap region of about 20-50 base pairs (ie., 25 nt) as recited in claim 72 (see page 2, left column). 
Yang teaches to assemble and amplify gene segments using overlapping oligos approximately sixty nucleotides in length (“60 mer”) wherein the oligos overlap each other by approximately 17 bp at the 3’ end, and 43 bp at the 5' end (see paragraph [0042] and claims 1-21).
Therefore, it would have been  prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the method recited in claim 72 wherein each oligonucleotide in the first pool of oligonucleotides comprises about 60 to 100 bases in length in view of prior arts of  Church et al., Young et al., and Young.  One having ordinary skill in the art has been motivated to do so because Young et al., teach that each oligonucleotide in the first pool of oligonucleotides comprises about 50 bases in length (see page 2, left column) while Young teaches to assemble and amplify gene segments using overlapping oligos approximately sixty nucleotides in length (“60 mer”) wherein the oligos overlap each other by approximately 17 bp at the 3’ end, and 43 bp at the 5' end (see paragraph [0042] and claims 1-21), and optimization of the length of each oligonucleotide in the first pool of oligonucleotides taught by Young et al., during the process for performing the method recited in claim 72, in the absence of convincing evidence to the contrary, would have been obvious to one having ordinary skill in the art at the time the invention was made. One having ordinary skill in the art at the time the invention was made would have been a reasonable expectation of success to obtain the first pool of oligonucleotides recited in claim 72 by optimizing the length of each oligonucleotide in the first pool of oligonucleotides taught by Young et al., in view of prior arts of Church et al., Young et al.,  and Young. More particularly, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Where the general conditions of a claim are disclosed in the prior art,  it is not inventive, in the absence of an unexpected result,  to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	No claim is allowed. 
19.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        November 1, 2022